            Case 2:17-cr-00301-JFC Document 198 Filed 03/28/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                             Case No. 2:17-cr-00301-JFC-1

v.                                                   Electronically Filed via ECF

DAVID FRANCIS,
                                                     HONORABLE SENIOR JUDGE
                         DEFENDANT.                  JOY F. CONTI


                         CONSENT MOTION FOR EXTENSION OF TIME
                               TO FILE PRE-TRIAL MOTIONS


       AND NOW, comes the Defendant David Francis, by and through his attorney, Casey D.

White who files, on his behalf, this Consent Motion For Extension Of Time To File Pre-Trial

Motions and in support thereof avers:

       1.       On or about February 28, 2018 a Federal Grand Jury returned a six count

Superseding Indictment against Defendant David Francis charging him with:

       (i) one count of Conspiracy with Intent To Distribute 100 grams or more of heroin in and

around November 2017 through in and around February 2017 in violation of 21 U.S.C. § 846

(Count 1);

       (ii) one count of Possession with Intent to Distribute and Distribution of Heroin resulting

in serious bodily injury on or about June 23, 2017 in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(c)(Count 2);

       (iii) one count of Possession with Intent To Distribute and Distribution of Fentanyl

resulting in serious bodily injury, on or about September 18, 2017, in violation of 21 U.S.C. §§

841(a)(1), 841(b)(1)(c)(Count 3);

       (iv) one count of one count of Possession with Intent To Distribute and Distribution of

Fentanyl, on or about September 21, 2017, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(c)(Count 4); one count of Possession With Intent To Distribute Heroin, on or        Page | 1
         Case 2:17-cr-00301-JFC Document 198 Filed 03/28/20 Page 2 of 2




about October 6, 2017, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(c)(Count 5); and,

       (v) one count of Possession With Intent To Distribute Fentanyl, on or about October 6,

2017, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(c)(Count 6).

        2.      Defendant is detained.

        3.      Pre-Trial Motions are due on or before April 2, 2020.

        4.      Defense counsel and counsel for the Government have been negotiating to

resolve this issue short of trial and it is anticipated that a Final Plea Agreement will shortly

be finalized.

        5.      Accordingly, counsel files this Consent Motion For Extension Of Time To File

Pre-Trial Motions, seeking an additional 60 days from April 2, 2020 until June 1, 2020 within

which to file pre-trial motions.

        6.      Counsel has conferred with AUSA Tonya Goodman and she does not oppose

and consents to the extension of time of 60 days or until June 1, 2020, as requested.

       WHEREFORE, counsel respectfully requests the Court grant this Motion and grant an

extension of time of 60 days from April 2, 2020 until June 1, 2020 to file pre-trial motions on

behalf of this Defendant.

                                              RESPECTFULLY SUBMITTED

                                              /s/ Casey D. White
                                              __________________________________________
                                              CASEY D. WHITE, ESQUIRE
March 28, 2020

                                              LAW OFFICE OF CASEY D. WHITE
                                              48 26th Street
                                              Pittsburgh, Pennsylvania 15222
                                              Phone: 412.995.3270
                                              Email: casey@caseywhitelaw.com


                                                                                              Page | 2
